Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is Homer et al (PGPub 2006/0047597) teaches a calculator for analyzing options and option spreads includes a memory storage having software where the software permits a user to input into the system a type of transaction, a type of option contract, a number of option contracts, a strike price and a premium price. A processor in communication with the memory storage uses the software to calculate a maximum profit, maximum loss and breakeven level based on the type of transaction, type of option contract, number of option contracts, the strike price and the premium price entered by the user. A display is in communication with the memory storage and the processor and presents to the user the maximum profit, maximum loss and breakeven level as well additional information. The calculator also provides error trapping and a help function that includes a glossary of terms.

Homer did not disclose estimating, using the at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; determining, using the at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value; determining, using the at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point;

Nakada (JP 2004/171180) teaches a price determining apparatus that overcomes the above-mentioned problems of the related art and calculates a minimum allowable price of a product so that a loss falls within a loss probability specified by a seller. Another object of the present invention is to provide a price determining device that calculates a loss probability at a specified selling price.

Nakada did not disclose estimating, using the at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; determining, using the at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value; determining, using the at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point;

The non-patent literature, Options Strategy for Technology Companies dated in 2014 discloses product innovation in the technology ecosystem can be enhanced through proper management of the supply chain.
While there are several strategies that technology investors favor
for profitability during the earning cycles, one of the strategies
utilized quite often is the short strangle. A short strangle is an
effective strategy with a theoretically unlimited risk. For
example, Google’s recent earnings sent its share price up sharply
by 13.8%, breaking the $1,000 barrier for the first time and
increasing the company’s value by nearly $40 billion within a
day. Such variations can be very costly for an investor who trades
around earnings using short strangles. The aim of this paper is to
debunk this myth and demonstrate how a short strangle can be
traded safely as long as certain requirements are met. We will
employ two companies in the technology sector to illustrate how
our criteria can help in making better trading decisions. Since the
volatility crush is the key determinant for profitability, we
modeled the crush between the implied volatility of the front and
next earliest expiration using Bayesian statistics. The accuracy of
the Bayesian model is quantified using the Google stock as an
example and it is shown that the method is reasonably accurate
even with sharp changes in volatility trends.

Options Strategy for Technology Companies did not disclose estimating, using the at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; determining, using the at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value; determining, using the at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point;


The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to estimating, using the at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; determining, using the at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value; determining, using the at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point;

The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698